Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims1-59 are allowed.

Applicant has amended independent claims 14 & 30 and added new claims 35-59 in response to the office action mailed 05 JUL 22.  The amendment and arguments found on pages 18 & 19 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

Jones (US 2009/0109584), Jones (US 0214/0198422), Standler (US 4,586,104), Penwell (US 8,730,640) and Shapson (US 8,786,996) are relevant to Applicant’s invention but do not read on all limitations of the claims.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a spark gap circuit comprising all the features as recited in the claims and in combination with a first capacitor configured to connect to the circuit board and the spark gap; a second capacitor configured to connect to the circuit board and the first capacitor; an output configured to connect to the circuit board and the second capacitor; wherein the spark gap is configured to cause a return loss between the input and the output to be within a first predetermined range; wherein the spark gap is configured to cause a parasitic capacitance between the input and the output to be within a second predetermined range; wherein the first conducting electrode has a length from about 750 pm to about 2000 pm; wherein the first conducting electrode has a diameter from about 500 pm to about 1 mm; wherein the first conducting electrode has a mass from about 1 gram to about 100 grams; wherein a signal trace extends from the input to the first capacitor; wherein the first conducting electrode is substantially parallel with the signal trace; wherein the second conducting electrode comprises a staple with two leads and a cross bar positioned therebetween; wherein the two leads are substantially perpendicular to the circuit board; wherein the cross bar is substantially perpendicular to the first conducting electrode and the signal trace; wherein the cross bar is positioned farther away from the circuit board than the first conducting electrode such that the gap exists therebetween; wherein a thickness of the gap is from about 150 pm to about 250 pm; wherein a thickness of the dielectric material is from about 75 pm to about 125 pm; wherein the dielectric material comprises air, paper, or a combination thereof; wherein the dielectric material has a relative permittivity from about 1 to about 3; wherein the first and second capacitors are configured to block direct current (DC) flow therethrough and to provide surge protection; wherein a voltage rating of the first capacitor is greater than a voltage rating of the second capacitor; and wherein the output is configured to connect to a cable or a device.

Claims 2-4 are allowable as they depend from claim 1, which is also allowable.

Claim 5 is allowable because the prior art of record does not teach or fairly suggest a spark gap circuit comprising all the features as recited in the claims and in combination with a first capacitor configured to connect to the circuit board and the spark gap; an output configured to connect to the circuit board and the first capacitor; wherein a signal trace extends from the input to the first capacitor; wherein the first conducting electrode is substantially parallel with the signal trace; wherein the second conducting electrode comprises a staple with two leads and a cross bar positioned therebetween; wherein the two leads are substantially perpendicular to the circuit board; wherein the cross bar is substantially perpendicular to the first conducting electrode and the signal trace; wherein the cross bar is positioned farther away from the circuit board than the first conducting electrode such that the gap exists therebetween; wherein the spark gap is configured to cause a return loss between the input and the output to be within a first predetermined range; wherein the spark gap is configured to cause a parasitic capacitance between the input and the output to be within a second predetermined range; and wherein the output is configured to connect to a cable or a device.

Claims 6-13 are allowable as they depend from claim 5, which is also allowable.

Claim 14 is allowable because the prior art of record does not teach or fairly suggest a spark gap circuit comprising all the features as recited in the claims and in combination with a first capacitor configured to connect to the circuit board and the spark gap; a second capacitor configured to connect to the circuit board, the first capacitor, and the output; wherein the spark gap is configured to cause a return loss between the input and the output to be within a first predetermined range; and wherein the spark gap is configured to cause a parasitic capacitance between the input and the output to be within a second predetermined range.

Claims 15-29 are allowable as they depend from claim 14, which is also allowable.

Claim 30 is allowable because the prior art of record does not teach or fairly suggest a spark gap circuit comprising all the features as recited in the claims and in combination with a first capacitor configured to connect to the circuit board and the spark gap; and a second capacitor configured to connect to the circuit board, the first capacitor, and the output; wherein the spark gap is configured to cause a return loss between the input and the output to be within a first predetermined range; and wherein the spark gap is configured to cause a parasitic capacitance between the input and the output to be within a second predetermined range.

Claims 31-34 are allowable as they depend from claim 30, which is also allowable.

Claim 35 is allowable because the prior art of record does not teach or fairly suggest a spark gap circuit configured to provide an enhanced return loss comprising all the features as recited in the claims and in combination with a capacitor-in-series structure configured to be connected to the spark gap structure and an output so as to store an electrical charge; wherein the spark gap structure is configured to cooperate with the electrical charge stored by the capacitor-in-series structure so as to generate an enhanced return loss between the input and the output of the spark gap circuit; wherein the enhanced return loss is within a predetermined return loss threshold; and wherein the predetermined return loss threshold is between about 15 dB to about 40 dB.

Claims 36-41 are allowable as they depend from claim 35, which is also allowable.

Claim 42 is allowable because the prior art of record does not teach or fairly suggest a spark gap circuit configured to provide an enhanced parasitic capacitance comprising all the features as recited in the claims and in combination with the spark gap structure being configured to cooperate with the electrical charge stored by the capacitor-in-series structure so as to generate an enhanced parasitic capacitance between the input and the output of the spark gap circuit; wherein the enhanced parasitic capacitance comprises a predetermined parasitic capacitance threshold; and wherein the predetermined parasitic capacitance threshold is from about 0.01 pF to about 0.1 pF.

Claims 43-48 are allowable as they depend from claim 42, which is also allowable.

Claim 49 is allowable because the prior art of record does not teach or fairly suggest a spark gap circuit configured to achieve an enhanced return loss or enhanced parasitic capacitance comprising all the features as recited in the claims and in combination with the spark gap structure being configured to generate an enhanced return loss or an enhanced parasitic capacitance of the spark gap circuit; wherein the enhanced return loss comprises a predetermined return loss level; wherein the predetermined return loss level is between about 15 dB to about 40 dB; wherein the enhanced parasitic capacitance comprises a predetermined parasitic capacitance level; and wherein the predetermined parasitic capacitance level is from about 0.01 pF to about 0.1 pF.

Claims 50-59 are allowable as they depend from claim 49, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on -=. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839